DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-20 are pending in this application.  Claim 4 has been cancelled.  Claims 1-3 and 5-20 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant does not teach any and all enzymes for the claimed invention.  It is not clear which enzymes are necessary to make and use the invention.
Claim1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Applicant does not specifically teach, “enzymatically treating.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aaltonen et al (WO 2012/110706) in view of Brody (US 2004/0009261) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
Aaltonen et al disclose micro-filtrated skimmed milk, further combined with heat-treated cream prior to ultrafiltration wherein a low viscosity product is obtained (see entire document, especially Table 1, Example 2).  Although Aaltonen et al use pre-acidification of the intermediate cheese products, example 2 does not refer to such a step. 
Aaltonen et al is further relevant to the claims, since lactose removal and several diafiltration steps are referred to. In addition, various cheeses, the process of making some of which involves cooking (Table 1) are manufactured in Aaltonen et al, and the temperature of the MF retentate is of 15°C. 
The problem to be solved by the invention is to provide a method for producing a cheese product, having a satisfactory texture and flavor. The problem is solved by applying several 
The claims appear to differ as to the use of a wiped film evaporator and the use of an enzyme.
Brody discloses the conventional use of a wiped film evaporator and enzymes in dairy production (see entire document, especially paragraph [0166], Tables 43-45, and the claims). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention to use a wiped film evaporator and enzymes as taught by Brody in that of Aaltonen et al because the use of a wiped film evaporator serves to adjust moisture content and the use enzymes serve to reduce/remove unwanted components.  Both a wiped film evaporator and the use of enzymes is conventional in the dairy art.  Applicant is using known components and process steps for their art-recognized function to obtain no more than expected results.
All of the claim limitations have been considered.

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach  an acidification step after an ultrafiltration step. 
Aaltonen et al disclose micro-filtrated skimmed milk, further combined with heat-treated cream prior to ultrafiltration wherein a low viscosity product is obtained.  Although Aaltonen et al use pre-acidification of the intermediate cheese products, example 2 does not refer to such a step. It is also noted that Table 2 teaches non-acidified.  

In the absence of a showing of unexpected results, Applicant is using known components and process steps to obtain no more than expected results. The prior art teaches the claimed components and process steps.  In the absence of a showing of unexpected results, for the claimed step order,  it is not seen how the claimed invention differs from the combined teachings of the prior art.  Once the art has recognized the use of filtration and acidification to obtain a food product then the manipulation of step order is seen to be no more than expected, obvious, and well-within the skill of the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
February 9, 2022